Citation Nr: 1713503	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-29 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for substance abuse.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for residuals of a sexually transmitted disease (STD).

6.  Entitlement to service connection for nonservice-connected pension.


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty in the Army from February 1977 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) is from August 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran's attorney withdrew his representation; the Veteran did not appoint another representative and instead has continued with his appeal pro se.

In a substantive appeal, the Veteran requested a Travel Board hearing, but he withdrew this request in August 2014.

The issues of service connection for an acquired psychiatric disorder and substance abuse are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hepatitis C did not manifest in service and the probative evidence of record indicates it was not contracted during service nor is it a result of service.

2.  Erectile dysfunction did not manifest in service and a preponderance of the evidence indicates it is not related to service.

3.  The Veteran is not shown to have a current disability due to an STD in service.

4.  The Veteran did not serve during a period of war.



CONCLUSIONS OF LAW

1.  The criteria have not been met to establish service connection for hepatitis C.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria have not been met to establish service connection for erectile dysfunction.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria have not been met to establish service connection for residuals of an STD.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The Veteran's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Nevertheless, the duty to notify was met.  See VCAA/DTA Letters received June 2010 and January 2014.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the claim for pension, VA's duties to notify and to assist do not apply to the claim since resolution of the claim is based on interpretation of the law, rather than consideration of the factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The duty to assist was also met.  Service treatment and personnel records were obtained for the record.  Identified VA and private treatment records were sought and associated with the claims file.  The Veteran was given VA examinations that addressed his claims involving hepatitis C, STD, and erectile dysfunction.  These examinations are sufficient as they provided adequate opinions and rationale to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication of additional available existing evidence that is necessary for a fair adjudication of the claims being decided herein.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Hepatitis C

The Veteran contends he was infected with hepatitis C during service through air gun inoculations.  

The Veteran's service treatment records are silent for any complaints, findings, diagnosis, or risk factors for hepatitis C.  See STR - Medical received February 1980.

In August 2000, the Veteran was diagnosed with hepatitis C.  He denied a history of intravenous drug use or blood transfusion; his only risk factor was sexual contact and/or intranasal cocaine use.  He previously worked at a nursing home where he had some contact with blood, but he used gloves.  He denied contact with blood in service.  See page 11 of CAPRI records received in June 2016.

An October 2000 VA treatment record shows that the Veteran reported he had not been in combat or ever had any blood on him in service.  After he was discharged in 1980 he worked for two years as a nurse aide until 1982.  He used intranasal cocaine from 1997 to 1999 and denied drug use in service.  His risk factors were needle stick in 1982, intranasal cocaine use, pierced ears, and substance abuse.  The physician's assessment was that the Veteran probably contracted hepatitis C through intranasal cocaine use in the late 1990.  He also had multiple sexual partners in his younger years, so that was also possible as well.  See pages 8 and 9 of CAPRI record received June 2016.  

On June 2016 VA examination, the Veteran was examined and his claims file was reviewed.  He had a diagnosis of hepatitis C with multiple risk factors including intranasal drug use with cocaine, multiple sexual partners, past history of needle sticks at a nursing home, and body piercing.  The Veteran contended that his diagnosis was related to air gun immunizations in service.  The examiner opined it was less likely than not related to service.  The examiner stated that the Veteran's history of a STD while in military service and his immunization with an air gun had been considered in her medical review; however, the Veteran had stronger risk factors for contracting hepatitis C with his past history of intranasal cocaine use and nursing home needle sticks.  She explained that the Veteran's nasal passages were absent of keratin protection that normal skin provides.  Keratin helps keep invading virus and bacterial infections from being absorbed, thus adding a layer of protection.  The interior nose is absent for keratin, therefore, a virus like hepatitis C can easily be absorb on an object that is inserted in the nose to absorb a drug, like cocaine.  The Veteran was a heavy user of intranasal cocaine use per his SAARTP progress notes, therefore, it was less likely than not that the hepatitis C was a result of air guns and a STD while in military service.  It was more likely than not that his Hepatitis C was the result of his intranasal cocaine drug use and his nursing home needle stick.  See C&P Exam received June 2016.

The VA examiner's opinion is highly probative since it takes into consideration the Veteran's contentions as well as the medical evidence, and is supported by a well-reasoned rationale.  See Wray v. Brown, 7 Vet. App. 488, 49 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  It is also supported by the October 2000 opinion from the Veteran's own treating healthcare provider.  Notably, no favorable opinions in support of the claim have been submitted or added to the record.  Thus, the June 2016 VA examiner's unfavorable opinion remains the only probative nexus evidence of record.

Consideration has also been given to the Veteran's personal assertions that his hepatitis C is related to events in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hepatitis C, it falls outside the realm of common knowledge of a lay person, particularly given the multiple risk factors involved.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In light of the foregoing, a preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the Veteran is not afforded the benefit-of-the-doubt.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).   Thus, the claim for service connection is denied.  

Residuals of an STD

The Veteran contends that he has residuals of venereal disease which he had when he was serving overseas in service.  See Statement in Support of Claim received March 2012.

The Veteran's service treatment records show that in November 1979 he complained of penile discharge and burning urination.  His last sexual contact was 9 days earlier.  The lab tests were positive for GNID (gram-negative intracellular diplococci).  He was seen for a follow-up a week later and the lab results were negative.  An additional lab test at the end of the month was also negative for GNID.  See pages 3, 4, 86 and 88 of STR - Medical received February 1980.  There is no evidence of recurrence.

In his September 2011 substantive appeal, the Veteran stated that his circumcision was a residual of his STD; however, given that the circumcision was in September 1979 and the STD was in November 1979, the chronology of the events does not support this theory.

Aside from erectile dysfunction and hepatitis C, which are addressed elsewhere in this decision and found to be unrelated to service, the Veteran has not identified any residuals of his STD.  The Board has reviewed all of the post-service treatment records and they do not reveal any recurrence of the STD or residuals from the in-service STD.  

Evidence of a current disability is the cornerstone for any claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.

As noted, there is no evidence of a current disability associated with the STD in service.  In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied. 3 8 U.S.C.A. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is related to the venereal disease and circumcision he had in service.  He stated that the circumcision was against what he believed in, but he was told that he needed it.  See Statement in Support of Claim and Report of General Information received March 2012.

The Veteran's service treatment records show he requested a social circumcision in July 1979.  The procedure was subsequently performed in September 1979.  See pages 12 and 32 of STR - Medical received February 1980.  He was positive for GNID in November 1979.  See page 3 of STR - Medical.  There is nothing in his service treatment records to indicate there were any residuals of the circumcision to include erectile dysfunction.

A March 2010 VA treatment record notes indicates he had a diminished libido for four months and severe erectile dysfunction.  His ejaculation function had been impaired since the onset.  See page 139 of CAPRI records received August 2010.

On September 2012 VA examination, the Veteran was examined and his claims file was reviewed.  A current diagnosis of erectile dysfunction was confirmed.  The clinician noted the history of a circumcision for phimosis with pain in September 1979 while in the Army and that there were no complications noted in the service treatment record.  The clinician stated that the Veteran reported some of the stitches had come out after the procedure because he had nocturnal erection days after surgery.  The Veteran also reported that the erectile dysfunction was due to having STD's while in the military.  Erectile dysfunction symptoms started in about 1992 and prior to that he had no problems.  The clinician noted that after 1992 the Veteran fathered two sons with different women in 1980 and 1981 and another son in 1998.  The clinician indicated that there were multiple possible causes for erectile dysfunction that included hypertension, history of cocaine use, marijuana and alcohol dependence, and history of STDs.  

The current examination revealed there was no problem with the circumcision site, scarring, or other cause of erectile dysfunction.  A negative nexus opinion was offered.  The clinician stated that Veteran had an uncomplicated circumcision in September 1979 and physical examination currently showed a normal penis without scarring or deformity.  The ability to have an erection was not affected by circumcision unless scar tissue from the surgery would cause the ED and this Veteran did not have constricting or deforming scar tissue at the site of the circumcision.  It did not cause or contribute to his ED, which did not develop until 13 years after the procedure.  See VA Examination received September 2012.

The RO requested a supplemental opinion to address the relationship between the Veteran's STD in service and his current erectile dysfunction.  In February 2014, the Director of Compensation & Pension stated that he was unaware of any medical literature that would provide evidence that STD is a risk factor for the development of erectile dysfunction, so the requested opinion could not be provided.  See VA Examination received February 2014.
The VA examiner's unfavorable medical opinions considered all of the evidence and were adequately supported by rationale; thus, it is very probative as to the question of etiology.  See Wray v. Brown, 7 Vet. App. 488, 49 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

Notably, no favorable medical opinions were submitted or associated with the file that support the Veteran's contentions.

In short, there is no evidence of erectile dysfunction in service or for many years after service.  There is also no probative evidence of a nexus between the erectile dysfunction and service.  Under the circumstances, a preponderance of the evidence is against the claim.  Gilbert, supra.

Consideration has been given to the Veteran's personal assertions that his erectile dysfunction is related to the circumcision and STD in service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of erectile dysfunction, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, service connection is denied.

Nonservice-Connected Pension

The Veteran contends he should receive nonservice-connected pension on the basis of his military service.

Under VA regulations, the payment of nonservice connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice connected disability, which is not the result of willful misconduct, but only where the Veteran has the requisite active military service during a "wartime" period.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).
A Veteran meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions:  (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3 (a)(3).

Only the official service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not eligible for nonservice-connected pension benefits on the basis that he did not serve during a period of war.  His DD Form 214 shows his period of active duty was from February 1977 to February 1980.  Under VA regulation, the Vietnam era ended on May 7, 1975 and the next recognized period of war is the Persian Gulf War, which began on August 2, 1990.  See 38 C.F.R. § 3.2 (2016).

To the extent that the law is dispositive of an issue on appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  As such, the Board finds that the Veteran does not meet the basic eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

Accordingly, this claim is denied.




ORDER

Service connection for hepatitis C is denied.

Service connection for erectile dysfunction is denied.

Service connection for residuals of an STD is denied.

Nonservice-connected pension is denied.


REMAND

The Veteran's claim involves service connection for PTSD.  In addition to a diagnosis of PTSD, the record also contains diagnoses of dysthymic disorder, anxiety disorder, and major depressive disorder.  Although opinions were offered concerning PTSD and major depressive disorder, no opinions were offered for anxiety disorder or dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, a supplemental opinion is needed.

An alcohol or drug abuse disability can be service connected if it was acquired as secondary to, or as a symptom of, the Veteran's service-connected disability - assuming that disability, itself, is not the result of his willful misconduct.  Moreover, alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered willful misconduct.  See 38 C.F.R. § 3.301 (2016); see also Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001).

Since a determination has not yet been reached on whether the Veteran's psychiatric disability is related to service, the decision on substance abuse is deferred as these matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA psychologist or psychiatrist to review the Veteran's electronic claims file.  

a) Based on a review of the records, the clinician must opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed anxiety disorder or dysthymic disorder is related to the Veteran's military service.  

b) If a mental health disorder is linked to service, then the clinician must address whether the Veteran's alcohol or drug abuse was at least as likely as not caused or aggravated by the mental health disorder.

c) An explanation of the rationale for each opinion is needed.  

d) If the clinician concludes that an etiological opinion cannot be provided without resorting to mere speculation, then he or she must support that conclusion with a full and complete explanation as to why.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

e) If the clinician concludes that the requested opinions cannot be provided without a physical examination of the Veteran, then such should be scheduled.

2.  After completing any other necessary development, readjudicate the claims and afford an opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


